DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a Non-Final Rejection office action in response to application Serial No. 17/061,253. Claims 1-16 have been examined and fully considered. 
Claims 1-16 are pending in Instant Application.
Double Patenting
Claim(s) 1-16 of this application is patentably indistinct from claim 1-5, 8-10, 11-16 and 19-20 of Application No. (US 2020/0017116). Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Regarding claim 1 of the instant application, claim 1 of  US 2020/0017116 teaches 
	A method comprising, by a vehicle controller: 
	receiving sensor outputs from sensors of the vehicle; 
	processing the sensor outputs by a control algorithm to obtain control outputs for the vehicle; 
	evaluating eccentricity of the control outputs collectively with respect to a threshold condition; and 
	when the control outputs meet the threshold condition, generating an intervention.  
Regarding claim 2 of the instant application, claim 2 of  US 2020/0017116 teaches 
	wherein processing the outputs by the control algorithm comprises: 
	detecting features in the sensor outputs; 
	selecting a trajectory according to the features; and 
	generating the control outputs effective to traverse the trajectory.  
Regarding claim 3 of the instant application, claim 3 of  US 2020/0017116 teaches 
	wherein the control outputs comprise control signals to a steering actuator, a braking actuator, and an accelerator actuator.  
Regarding claim 4 of the instant application, claim 4 of  US 2020/0017116 teaches 
	wherein the control algorithm comprises at least one of an anti-lock braking system, a stability control system, and a traction control system.  
Regarding claim 5 of the instant application, claim 5 of  US 2020/0017116 teaches 
	wherein the sensor outputs comprise outputs of at least one of a radio detection and ranging (RADAR) sensor, a light detection and ranging (LIDAR) sensor, and a camera.  
Regarding claim 6  of the instant application, claim 8 of  US 2020/0017116 teaches
	wherein evaluating the eccentricity of the control outputs with respect to the threshold condition comprises evaluating the eccentricity metric over time with respect to a Chebyshev inequality.  
Regarding claim 7 of the instant application, claim 9 of  US 2020/0017116 teaches 
	wherein the intervention comprises generating an alert.  
Regarding claim 8 of the instant application, claim 9 of  US 2020/0017116  teaches
	wherein the intervention comprises substituting fallback control signals for the control outputs.  
Regarding claim 9 of the instant application, claim 11 of  US 2020/0017116 teaches
	A vehicle comprising: 
	a plurality of sensors; 
	a plurality of actuators for controlling operation of the vehicle; 
	a controller coupled to the plurality of sensors and the plurality of actuators, the controller being programmed to: receiving sensor outputs from the plurality of sensors; 
	process the sensor outputs by a control algorithm to obtain control outputs for the plurality of actuators; 
	evaluating eccentricity of the control outputs with respect to a threshold condition; and 	when the control outputs meet the threshold condition, generate an intervention.  
Regarding claim 10 of the instant application, claim 12 of  US 2020/0017116 teaches
	 wherein the controller is further programmed to process the outputs by the control algorithm by: detecting features in the sensor outputs; selecting a trajectory according to the features; and generating the control outputs effective to traverse the trajectory.  
Regarding claim 11 of the instant application, claim 13 of  US 2020/0017116 teaches
	wherein the plurality of actuators comprise a steering actuator, a braking actuator, and an accelerator actuator.  
Regarding claim 12 of the instant application, claim 14 of  US 2020/0017116 teaches
	wherein the control algorithm comprises at least one of an anti-lock braking system, a stability control system, and a traction control system.  
Regarding claim 13 of the instant application, claim 15 of  US 2020/0017116 teaches
	wherein the plurality of sensors comprise at least one of a radio detection and ranging (RADAR) sensor, a light detection and ranging (LIDAR) sensor, and a camera.  
Regarding claim 14 of the instant application, claim 16 of  US 2020/0017116 teaches 
	wherein the controller is programmed to evaluate the eccentricity of the control outputs with respect to the threshold condition by inputting the control outputs into an unsupervised machine learning model to obtain an eccentricity metric.  
Regarding claim 15 of the instant application, claim 19 of  US 2020/0017116 teaches
	wherein the intervention comprises generating an alert.  
Regarding claim 16 of the instant application, claim 20 of  US 2020/0017116 teaches
	wherein the intervention comprises substituting fallback control signals for the control outputs.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 7, 9-11 and 13-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Styler et al., hereinafter, referred to as “Styler” (US 2019/0101924).
Regarding claim 1, Styler discloses a method comprising, by a vehicle controller (see at least Paragraph [0037]: “a vehicle controller”): 
	receiving sensor outputs from sensors of the vehicle (see at least Paragraph [0021]: “The vehicle computing system can be located onboard the autonomous vehicle, in that the vehicle computing system can be located on or within the autonomous vehicle. The vehicle computing system can include one or more sensors (e.g., cameras, Light Detection and Ranging (LIDAR), Radio Detection and Ranging (RADAR), etc.)”); 
	processing the sensor outputs by a control algorithm to obtain control outputs for the vehicle (see at least Paragraphs [0054]: “For example, the autonomy computing system 114 can receive the sensor data 118 from the sensor(s) 112, attempt to comprehend the surrounding environment by performing various processing techniques on the sensor data 118 (and/or other data), and generate an appropriate motion plan through such surrounding environment. The autonomy computing system 114 can control the one or more vehicle control systems 116 to operate the vehicle 104 according to the motion plan” and [0079]: “One or more portion (s) of the method 600 can be implemented by one or more computing devices such as, for example, the one or more computing device(s) of the vehicle computing system 102 and/or other systems. Each respective portion of the method 600 can be performed by any ( or any combination) of the one or more computing devices. Moreover, one or more portion(s) of the method 600 can be implemented as an algorithm on the hardware components of the device(s) described herein (e.g., as in FIGS. 1 and 8), for example, to detect anomalies within a surrounding environment of an autonomous vehicle (e.g., associated with at least one object within the surrounding environment)”); 
	evaluating eccentricity of the control outputs collectively with respect to a threshold condition (see at least Paragraphs [0026]: “The vehicle computing system (e.g., the prediction system, an anomaly detector) can also be configured to detect an anomaly within the surrounding environment of the autonomous vehicle. An anomaly can be associated with at least one object that is not acting in conformance with its expected/predicted behavior and/or motion”; [0057]: “The vehicle computing system 102 can also be configured to detect an anomaly within the surrounding environment of the vehicle 104. For instance, the prediction system 126 can include an anomaly detection system 134 that is programmed to detect an anomaly within the surrounding environment of the vehicle 104, as further described herein. An anomaly can be associated with at least one object or a scene of the surrounding environment”); and 
	when the control outputs meet the threshold condition (see at least Paragraph [0089]: “The vehicle computing system 102 can also obtain data associated with the surrounding environment of the vehicle 104, at (706). For example, the vehicle computing system 102 can obtain map data 120 and/or sensor data 118 that are indicative of characteristics (e.g., travel way boundaries, travel way types, traffic rules, events, etc.) associated with the surrounding environment of the vehicle 104”), generating an intervention (see at least Paragraph [0059]: “In the event that there is a deviation (e.g., above a particular threshold) by the actual object motion trajectory from the predicted object motion trajectory, the vehicle computing system 102 can determine that an anomaly exists (e.g., with the at least one object's motion”).  
Regarding claim 2,  Styler discloses the method of claim 1. Styler discloses further wherein processing the outputs by the control algorithm comprises: 	
	detecting features in the sensor outputs (see at least Paragraph [0051]: “The object(s) can include, for example, pedestrians, vehicles, bicycles, and/or other objects. The object(s) can be located in front of, to the rear of, to the side of the vehicle 104, etc. The sensor data 118 can be indicative of locations associated with the object(s) within the surrounding environment of the vehicle 104 at one or more times. The sensor(s) 112 can provide the sensor data 118 to the autonomy computing system 114”); 
	selecting a trajectory according to the features (see at least Paragraph [0027]: “The vehicle computing system can employ this recall technique to compare the at least one object's actual motion trajectory with the predicted motion trajectory to determine the overlap between past prediction locations and current/future locations. In the event that there is a deviation (e.g., above a particular threshold) by the actual object motion trajectory from the predicted object motion trajectory, the vehicle computing system can determine that an anomaly exists (e.g., with the at least one object's motion)”); and 
	generating the control outputs effective to traverse the trajectory (see at least  Paragraph [0020]: “For instance, an autonomous vehicle can be a vehicle that can drive, navigate, operate, etc. with little to no human input. The autonomous vehicle can perform various actions to autonomously navigate through its surroundings and with respect to the objects (e.g., vehicles, pedestrians, bicycles, etc.) included therein. For example, the autonomous vehicle can use sensor data acquired onboard the autonomous vehicle to help generate state data that describes current and/or past states of one or more objects within the surrounding environment of the vehicle. The autonomous vehicle can predict the motion of these object(s) based on these state(s)”). 
Regarding claim 3,  Styler discloses the method of claim 1. Styler discloses further wherein the control outputs comprise control signals to a steering actuator, a braking actuator, and an accelerator actuator (see at least Paragraphs [0037]: “The motion plan can be provided to a vehicle controller that is configured to implement the motion plan. For example, the vehicle controller can translate the motion plan into instructions for the vehicle control system (e.g., acceleration control, brake control, steering control, etc.).” and [0075]: “The vehicle controller can send one or more control signals to the responsible vehicle control component ( e.g., braking control system, steering control system, acceleration control system) to execute the instructions and implement the motion plan 140”). 
Regarding claim 5, Styler discloses the method of claim 1. Styler discloses further wherein the sensor outputs comprise outputs of at least one of a radio detection and ranging (RADAR) sensor, a light detection and ranging (LIDAR) sensor, and a camera (see at least Paragraph [0051]: “The sensor(s) 112 can include a Light Detection and Ranging (LIDAR) system, a Radio Detection and Ranging (RADAR) system, one or more cameras ( e.g., visible spectrum cameras, infrared cameras, etc.), motion sensors, and/or other types of imaging capture devices and/or sensors. The sensor data 118 can include image data, radar data, LIDAR data, and/or other data acquired by the sensor(s) 112”).
Regarding claim 7, Styler discloses the method of claim 1. Styler discloses further discloses wherein the intervention comprises generating an alert (see at least Paragraphs [0076]: “the vehicle computing system 102 can alert an operator 108 (e.g., onboard the vehicle 104, remote from the vehicle 104) of the existence of the anomaly. For instance, the vehicle computing system 102 can send data associated with the anomaly for display via one or more human-machine interfaces 142”).
Regarding claim 9, recites analogous limitations that are present in claim 1, therefore claim 9 would be rejected for the same reasons above.
Regarding claim 10, recites analogous limitations that are present in claim 2, therefore claim 10 would be rejected for the same reasons above.
Regarding claim 11, recites analogous limitations that are present in claim 3, therefore claim 11 would be rejected for the same reasons above.
Regarding claim 13, recites analogous limitations that are present in claim 5, therefore claim 13 would be rejected for the same reasons above.
Regarding claim 14, Styler discloses the vehicle of claim 9. Styler discloses further wherein the controller is programmed to evaluate the eccentricity of the control outputs with respect to the threshold condition by inputting (see at least Paragraphs [0026], “The vehicle computing system (e.g., the prediction system, an anomaly detector) can also be configured to detect an anomaly within the surrounding environment of the autonomous vehicle. An anomaly can be associated with at least one object that is not acting in conformance with its expected/predicted behavior and/or motion. Additionally, or alternatively, an anomaly can be associated with a scene of the surrounding environment (e.g., a snap shot of the surrounding environment at a particular time and/or time period) that is not in conformance with expectations for that scene”; and [0059], “a deviation (e.g., above a particular threshold) by the actual object motion trajectory from the predicted object motion trajectory, the vehicle computing system 102 can determine that an anomaly exists (e.g., with the at least one object's motion)”) the control outputs into an unsupervised machine learning model to obtain an eccentricity metric (see at least Paragraph [0113]: “the machine learning computing system 830, the vehicle computing system 102, and/or the operations computing system 106 can train the machine-learned models 840 and/or 850 through use of a model trainer 860. The model trainer 860 can train the machine-learned models 840 and/or 850 using one or more training or learning algorithms”; and [0113] “the model trainer 860 can perform unsupervised training techniques using a set of unlabeled training data. The model trainer 860 can perform a number of generalization techniques to improve the generalization capability of the models being trained. Generalization techniques include weight decays, dropouts, or other techniques”).
Regarding claim 15, recites analogous limitations that are present in claim 4, therefore claim 7 would be rejected for the same reasons above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Styler in view of Choi et al., hereinafter, referred to as "Choi" (US 2006/0055234).
Regarding claim 4, Styler discloses the method of claim 1.	Styler does not disclose further wherein the control algorithm comprises at least one of an anti-lock braking system, a stability control system, and a traction control system. 
	However, in  the same field of endeavor, Choi teaches
	wherein the control algorithm comprises at least one of an anti-lock braking system (see at least Paragraphs [0006]: “The ECU 38 includes a microprocessor with a memory that stores an ABS control algorithm”; and [0017]: “Anti-Lock Brake System (ABS)”), a stability control system, and a traction control system (see at least Paragraph [0010]: “algorithm for the microprocessor in the ECU 38, the system illustrated also may function as a Traction Control System (TCS) and/or a Vehicle Stability Control (VCS) System”).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to further modify Styler by combining the control algorithm comprises at least one of an anti-lock braking system, a stability control system, and a traction control system as taught by Choi. One of ordinary skill in the art would have been motivated to make this modification in order to convey tracking control, the braking performance of the system is maximized and the vehicle ride quality is significantly improved (see at least Paragraph [0042]).
Regarding claim 12, recites analogous limitations that are present in claim 4, therefore claim 12 would be rejected for the same reasons above.
Claim(s) 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Styler in view of Kral et al., hereinafter, referred to as "Kral"  (US 2019/0001777).
Regarding claim 8, Styler discloses the method of claim 1. Styler does not explicitly disclose wherein the intervention comprises substituting fallback control signals for the control outputs.
	However, in the same field of endeavor, Koi teaches
	wherein the intervention comprises substituting fallback control signals (see at least Paragraph [0092]: “the VSS 18 outputs an alternative control signal (not shown) to the suspension components 20”. ***Examiner interprets alternative control signal as fallback control signals***) for the control outputs (see at least Paragraph [0090]: “The control signal 127 is sent to the suspension components 20, wherein the control signal  127 is indicative of the manner in which the vehicle 10 is driven”).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to further modify Styler by combining the intervention comprises substituting fallback control signals for the control outputs and combine the intervention comprises substituting fallback control signals for the control outputs taught by Kral. One of ordinary skill in the art would have been motivated to make this modification in order to improve the consistency of driving dynamics (see at least Paragraph [0057]).
Regarding claim 16, recites analogous limitations that are present in claim 8, therefore claim 16 would be rejected for the similar reasons above.
Allowable Subject Matter
Claim(s) 6  is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The prior arts fails to explicitly teach wherein evaluating the eccentricity of the control outputs with respect to the threshold condition comprises evaluating the eccentricity metric over time with respect to a Chebyshev inequality. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAKARI UNDERWOOD whose telephone number is (571)272-8462. The examiner can normally be reached M - F 8:00 TO 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy (GP) Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.U./Examiner, Art Unit 3663                                                                                                                                                                                                        
/JAMES M MCPHERSON/Examiner, Art Unit 3663